Citation Nr: 1222648	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  05-29 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Anchorage, Alaska


THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals of shell fragment wound of the left upper extremity, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321.


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to October 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2004 rating decision in which the RO, inter alia, denied a rating in excess of 30 percent for residuals of shell fragment wounds of the left upper extremity; denied a rating in excess of 10 percent for ankylosis of the left thumb; but granted service connection and assigned an initial 20 percent rating for amputation of the left little finger, effective January 21, 2004.  In September 2004, the Veteran filed a notice of disagreement with the ratings assigned for the left upper extremity and the left thumb, and with the effective date of the award of service connection for the amputation of the left little finger.  In August 2005, the RO issued a supplemental statement of the case for the claims involving an increased rating for the left thumb disability and an earlier effective date for the left little finger amputation.  The Veteran filed a substantive appeal (via type-written letter) in September 2005.

In the August 2005 statement of the case, the RO mistakenly addressed the disability rating for the residuals of shell fragment wounds to the left lower extremity instead of the left upper extremity.  In June 2006, the RO corrected this error and issued a supplemental statement of the case addressing the disability rating assigned for the residuals of shell fragment wounds of the left upper extremity.  The Veteran filed a substantive appeal (via typewritten letter) later that month in June 2006.

The Board points out that, in his September 2005 substantive appeal, the Veteran requested a higher, 20 percent rating for unfavorable ankylosis of the left thumb and an effective date in June 1971 for the award of service connection for the amputation of the left little finger.  Prior to certifying the appeal to the Board, in a June 2006 rating decision, the RO granted a 20 percent rating for the left thumb.  With regard to the amputation of the left little finger, although the exact date is uncertain, subsequently-received hospital records indicate that the surgery occurred sometime in August 1970.  Hence, in an August 2008 rating decision, the RO assigned a 100 percent temporary total evaluation effective August 1, 1970, based on a period of convalescence following the amputation (see 38 C.F.R. § 4.30 (2011)) and a 20 percent rating effective September 1, 1970.  The June 2006 and August 2008 decisions are considered full grants of the benefits requested with respect to those disabilities.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

In January 2009, the Board remanded the increased rating claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  After accomplishing some of the requested action, the AMC continued the denial of the claim (as reflected in a February 2010 supplemental SOC (SSOC), and returned the matter to the Board. 

In April 2010, the Board again remanded the claim remaining on appeal to the RO, via the AMC., to ensure compliance with the directives of the prior remand.  After accomplishing  further action, the RO granted service connection, and assigned an initial 10 percent rating for degenerative joint disease of the left elbow, but continued to deny the claim for increased rating for muscle injury residual to shell fragment wounds(as reflected in the March 2012), and returned this matter to the Board for further appellate consideration.

As a final preliminary matter, the Board again notes, as noted in the January 2009 and April 2010 remands, that the Veteran has raised an additional claim of clear and unmistakable error (CUE) in the December 1969 rating decision, in which the RO assigned an initial 30 percent rating for the residuals of shell fragment wounds of the left upper extremity.  Also, in a September 2008 letter, the Veteran raised a claim for a total disability rating based individual unemployability (TDIU) due to service-connected disabilities.  As these matters have not yet been adjudicated by the RO, they are not before the Board; hence, they are referred to the RO for appropriate action.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the matter herein decided has been accomplished.

2.  As the Veteran is right-handed, his shell fragment wounds to the left upper extremity involve his minor upper extremity.

3.  The Veteran's shell fragment wound to the left biceps involve ragged, depressed, and adherent scars indicating wide damage to muscle groups in the missile track; some loss of deep fascia; loss of deep fascia on palpation; soft, flabby muscles in wound area; muscles swollen and hardened abnormally in contraction; severe impairment of function on tests of endurance or coordinated movements compared with the corresponding muscles of the uninjured side; consistent complaints of weakness and fatigue-pain; and fatigue, impairment of coordination, uncertainty of movement, and loss of power.

4.  Collectively, the noted findings are indicative of more severe muscle injury than is contemplated by the current rating, with impairment to Muscle Group V.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for a separate, 30 percent for severe injury to Muscle Group V, residual to a shell fragment wound to the left biceps, are met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.25, 4.47-4.56, 4.68, 4.71a, Diagnostic Codes 5122, 5123, 4.73, Diagnostic Code 5305 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the Board's award of a higher rating for muscle injury residual to shell fragment wounds of the left upper extremity to the full extent that is permitted by law, the Board finds that all notification and development actions needed to fairly adjudicate this matter have been accomplished. 

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Hence, the following analysis is undertaken with the possibility that "staged" rating of the disability under consideration may be warranted.

The Veteran has requested a higher disability rating for residuals of shell fragment wounds of the left upper extremity; in particular, muscle injury residuals.  

Historically, by rating decision in December 1969, the RO granted service connection for residuals of shell fragment wounds, penetrating the left upper extremity, affecting Muscle Groups VI and VII with paralysis of muscles of Muscle Group IX, with neuropathy of the left ulnar nerve and scars, and assigned an initial 30 percent rating under the provisions of 38 C.F.R. § 4.73, Diagnostic Code 5307, effective November 1, 1969.  This rating decision also established service connection for ankylosis of the metacarpal phalangeal joint of the left thumb, with fracture residuals and a four-inch scar, and assigned a 10 percent rating under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5224, effective November 1, 1969.  Further, in this rating decision, the RO awarded service connection for residuals of a fracture of the left small finger and joint injury to the left index finger and assigned a 0 percent (noncompensable) rating under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5227, effective November 1, 1969.  

In the August 2004 rating decision, the RO continued the 30 percent disability rating for residuals of shell fragment wounds, penetrating the left upper extremity, affecting Muscle Groups VI and VII with paralysis of muscles of Muscle Group IX, with neuropathy of the left ulnar nerve and scars.  This rating decision also continued the 10 percent rating for ankylosis of the metacarpal phalangeal joint of the left thumb, with fracture residuals and a four-inch scar; as well as continued the 0 percent rating for the residuals of a fracture and joint injury to the left index finger.  Further, in this rating decision, the RO granted service connection for amputation of the left little finger and assigned a 20 percent rating pursuant to the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5156, effective January 21, 2004.

An August 2005 Decision Review Officer (DRO) decision established entitlement to an earlier effective date of December 22, 2000 for the award of service connection for amputation of the left little finger 

A June 2006 DRO decision increased the rating for ankylosis of the metacarpal phalangeal joint of the left thumb with fracture residuals and a four-inch scar to 20 percent, effective January 21, 2004.

The August 2008 rating decision established entitlement to an earlier effective date for the amputation of the Veteran's left fifth finger.  He was assigned a temporary 100 percent rating based on surgical or other treatment necessitating convalescence from August 1, 1970, through August 31, 1970.  A 20 percent rating was assigned effective September 1, 1970.  

A May 2011 rating decision awarded service connection for left elbow degenerative joint disease and assigned a 10 percent rating, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003, effective January 24, 2004.  

Thus, the Veteran is currently in receipt of the following ratings for disabilities of the left upper extremity, residual to shell fragment wounds: 

(1) residuals of shell fragment wounds, penetrating the left upper extremity, affecting Muscle Groups VI and VII with paralysis of muscles of Muscle Group IX, with neuropathy of the left ulnar nerve and scars, rated as 30 percent disabling under the provisions of 38 C.F.R. § 4.73, Diagnostic Code 5307; 

(2) amputation of the left little finger, rated as 20 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5156; 

(3) ankylosis of the metacarpal phalangeal joint of the left thumb, with fracture residuals and a four-inch scar, rated as 20 percent disabling under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5224; 

(4) left elbow degenerative joint disease, rated as 10 percent disabling, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003; and 

(5) residuals of a fracture and joint injury of the left index finger, rated as 0 percent disabling (noncompenasable), pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5225.  

The combined rating for the Veteran's left upper extremity disabilities is 60 percent. 
See 38 C.F.R. § 4.25 (2011)

The 'amputation rule' provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  See 38 C.F.R. § 4.68 (2011).  Upper extremity amputations are evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5120 through 5125.  Ratings may differ based on whether the arm in question is the major (dominant) or minor (non-dominant) extremity.  

In the case at hand, the Veteran is right-handed.  Thus, his left arm is considered his minor extremity.  The relevant diagnostic codes provide for assignment of a 60 percent rating for amputation of the minor extremity below the insertion of the pronator teres and a 70 percent rating for amputation above the insertion of the pronator teres or for amputation below the insertion of the deltoid muscle.  Thus, the Veteran may receive a maximum, combined rating of 70 percent for his disabilities of the left upper extremity.  

The Board notes that there are several avenues by which a combined 70 percent rating may be awarded for the residuals of the shell fragment wound to the Veteran's left upper extremity.  In this case, considering the pertinent evidence in light the applicable legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the record supports assignment of a separate rating for impairment of Muscle Group V.  

For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions, which include six muscle groups for the shoulder girdle and arm (Diagnostic Codes 5301 through 5306) and three muscle groups for the forearm and hand (Diagnostic Codes 5307 through 5309).  38 C.F.R. § 4.55(b).  For muscle group injuries in different anatomical regions which do not act upon ankylosed joints, each muscle group injury shall be separately rated and the ratings combined only under the provisions of 38 C.F.R. § 4.25.  38 C.F.R. § 4.55(f). 

As noted above, service connection has already been established for injury to Muscle Group VII ( evaluated under Diagnostic Code 5307) residual to shell fragment wounds..  This muscle group is in the Forearm and Hand Group.  An August 2010 VA examination report expressly notes that the biceps and brachial muscles of Muscle Group V were injured, resulting in decreased muscle strength and loss of tissue.  Muscle Group V includes the flexor muscles of the elbow, the biceps, brachialis, and brachioradialis, which function to stabilize and flex the elbow.  38 C.F.R. § 4.73, Diagnostic Code 5305 (2011).  This muscle group is in the Shoulder Girdle and Arm Group.  Because Muscle Groups V and VII are in different anatomical regions, VA may assign separate ratings for each muscle group, and these ratings will be combined under 38 C.F.R. § 4.25.  

Under 38 C.F.R. § 4.56(d), disabilities resulting from muscle injuries are classified as slight, moderate, moderately severe, or severe.

Diagnostic Code 5305 provides for assignment of a 0 percent rating for slight disability of Muscle Group V, a 10 percent rating for moderate disability, a 20 percent rating for moderately severe disability, and a 30 percent rating for severe disability of the minor extremity.  In order to achieve a combined rating of 70 percent for his left upper extremity, the Veteran's injury to Muscle Group V must be determined to be severely or moderately severely disabling.  

Slight disability is characterized by a simple wound of muscle without debridement, infection, or effects of laceration.  History and complaints are of a wound of slight severity or relatively brief treatment and return to duty, healing with good functional results, and no consistent complaint of cardinal symptoms of muscle injury as defined in 38 C.F.R. § 4.56(c), or painful residuals.  Objective findings include minimal scar, with no evidence of fascial defect or atrophy of impaired tonus, and no significant impairment of function and no retained metallic fragments.  38 C.F.R. § 4.56(d)(1).

A moderate disability of the muscles is shown by through and through or deep penetrating wounds of short track by a single bullet, small shell, or shrapnel fragment, without the explosive effect of a high velocity missile, and with residuals of debridement or prolonged infection.  The history of a moderate muscle disability includes service department records of in-service treatment for the wound and a record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly a lowered threshold of fatigue after use which affects the particular functions controlled by the injured muscles.  Objective findings include small or linear entrance and (if present) exit scars which indicate a short track of the missile through muscle tissue, some loss of deep fascia or muscle substance, impairment of muscle tonus and loss of power, or a lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

Moderately severe disability of muscles is characterized by a through and through or deep penetrating wound by a small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  History and complaints characteristic of moderately severe muscle injury include service department records or other evidence showing hospitalization for a prolonged period for treatment of wound.  A showing of moderately severe muscle disability should include a record of consistent complaints of cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c); and, if present, evidence of inability to keep up with work requirements.  Objective findings characteristic of moderately severe muscle disability include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side are also indicative of moderately severe muscle disability.  Tests of strength and endurance compared with the sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles is characterized by a through and through or deep penetrating wound due to high-velocity missile, or large multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  History and complaints characteristic of severe disability of muscle include service department records or other evidence showing hospitalization for a prolonged period for treatment of wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), worse than those shown for moderately severe muscle injuries; and, if present, evidence of inability to keep up with work requirements.  Objective findings characteristic of severe muscle disability include ragged, depressed, and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with corresponding muscles of the uninjured side indicate severe impairment of function.  

If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests.  (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4).

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).

In this case, the Board finds that the description of the Veteran's in-service injury is indicative of, at least, moderately severe muscle injury to Muscle Group V.  Service treatment records reflect that the Veteran suffered multiple Claymore mine shrapnel wounds to all extremities and the trunk.  He was hospitalized from late March 1969 to mid-July 1969.  The Veteran underwent a surgical procedure to remove a slug from his left biceps, and this wound was left open for one month before secondary closure that left a large scar residual.  The August 2010 VA muscle examination report describes the Claymore mine as having torn through the biceps muscle, requiring surgical removal.  However, another August 2010 VA examination report characterizes this injury as not having been through and through, and notes it was not initially infected before healing.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that the history and complaints surrounding the Veteran's shell fragment wound to the left biceps are consistent with severe muscle injury.  In this regard, service treatment records clearly establish a prolonged period of hospitalization and specifically note the multiple left biceps surgeries that were required and that the wound had to be left open for a month.  Post-service treatment records also show consistent complaints of cardinal signs and symptoms of impairment of Muscle Group V.  An August 2011 VA muscles examination report notes that the Veteran experiences consistent weakness and fatigue-pain.  He also has lowered threshold of fatigue, impairment of coordination, and uncertainty of movement that have been characterized as consistent at a more severe level of disability.  The examiner also noted that he had loss of power that was consistent at a more severe level-although it was not specifically indicated that this symptom affects Muscle Group V.  

The Board finds that the post-service evidence reflects that, objectively, the Veteran's muscle injury has hallmarks of severe disability, as illustrated by the August 2010 and August 2011 VA examination reports.  The August 2010 VA muscles examination report notes a muscle defect indicative of a deep muscle injury and partial tissue loss with residual pain that was noted to be deep to, but not adherent to, the scar.  There was loss of deep fascia or muscle substance along the biceps tendon, and comparison of right versus left arms revealed a small depression of two to three centimeters below and lateral to the anterior left upper arm scar.  Biceps circumference seven inches above the distal olecranon revealed 13.5 inch left circumference and 13.75 inch right circumference, with the elbows partially and equally flexed.  

The August 2011 VA examination report notes ragged, depressed, and adherent scars indicating wide damage to muscle groups in missile track.  The examiner also found some loss of deep fascia, and palpation revealed loss of deep fascia.  There were soft, flabby muscles in wound area, and muscles swelled and hardened abnormally in contraction.  Tests of endurance or coordinated movements compared with the corresponding muscles of the uninjured side indicated severe impairment of function.  Strength testing of Muscle Group V revealed muscle strength of 3/5 on the left, as opposed to muscle strength of 5/5 on the right.  Biceps and triceps atrophy was noted.  

In light of the foregoing, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the competent and probative evidence establishes a severe muscle injury of Muscle Group V, for which a separate, 30 percent rating under Diagnostic Code 5305 is assignable for the entire period that is contemplated by this appeal.  

When combined with the existing disability ratings of the left upper extremity, the evaluation for all of the Veteran's shell fragment wound residuals of the left upper extremity becomes 70 percent.  See 38 C.F.R. § 4.25.  As previously discussed, a combined rating in excess of 70 percent is prohibited by the 'amputation rule.'  See 38 C.F.R. § 4.68.  Hence, the Board's award of a separate 30 percent rating for injury of Muscle Group V results in the maximum combined rating permitted by law for this extremity-i.e., 70 percent.

In reaching the decision to award a separate rating for injury to Muscle Group V, the Board has favorably applied the benefit-of-the-doubt doctrine, but finds that the amputation rule precludes assignment of a combined rating in excess of 70 percent for the disabilities of the Veteran's upper left extremity.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A separate, 30 percent rating for severe injury to Muscle Group V, residual to a shell fragment wound to the left biceps, is granted, subject to the legal authority governing the payment of compensation.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


